Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 2, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a sheet metal fabricator until he was discharged for excessive lateness. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. We affirm. Excessive lateness after oral and written warnings constitutes disqualifying misconduct (see, Matter of Herring [Hudacs], 199 AD2d 795; Matter of Wade [Hudacs], 198 AD2d 699). In the instant matter, claimant admitted that he frequently arrived late for work because he overslept, that he continued to be late after repeated warnings and that his habitual lateness culminated in his discharge. This leads to the conclusion that the Board’s decision finding that claimant lost his employment due to disqualifying misconduct is supported by substantial evidence and it is, accordingly, affirmed.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.